                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
MUSTAFA-EL K.A. AJALA,
formerly known as DENNIS E. JONES-EL,
                                             ORDER
                       Plaintiff,
                                             16-cv-639-bbc
             v.

UW HOSPITAL AND CLINICS,
SUTCHIN PATEL, BURTON COX,
and SRIHARAN SIVALINGAM,

                     Defendants.
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner Mustafa-El Ajala is proceeding on claims that health

care staff at the Wisconsin Secure Program Facility and the University of Wisconsin

Hospital and Clinics failed to provide him adequate treatment for his hypercalcemia and

hyperparathyroidism, in violation of both the Eighth Amendment and state law. The case

was stayed for more than a year while the court attempted to find counsel for plaintiff.

Unfortunately, no lawyer expressed willingness to take the case. On September 17, 2018,

I directed plaintiff to notify the court whether he wished to proceed with his case on his

own or dismiss the case without prejudice. Dkt. #58. Plaintiff then requested that the

court attempt to recruit counsel for the limited purpose of assisting him with discovery or,

in the alternative, to recruit a neutral medical expert, but I denied that request, explaining

that the court had exhausted its options in trying to recruit counsel for plaintiff. Dkt.



                                              1
#61. I also explained that this court rarely recruits medical experts and that plaintiff=s

request that the court do so for his case was premature. Plaintiff decided that he would

continue litigating the case his own. Dkt. #59.

       Now plaintiff has renewed his request that the court recruit counsel to assist him

with discovery and recruit a neutral medical expert. Dkt. #64. Plaintiff says that because

he is now incarcerated in Virginia, it is extremely difficult for him to litigate his case. He

also states that he needs an expert to prove his state law claims against the medical

providers. Although I am sympathetic to plaintiff=s situation, I will deny his requests for

the reasons I explained previously. There are simply not enough lawyers available that are

willing and able to take these cases. The court attempted to recruit counsel for plaintiff

for more than a year, but no lawyer expressed any interest in taking the case in any capacity.

At present, the court is attempting to recruit pro bono counsel for more than 12 pro se

prisoners, many of whom have had their cases delayed for several months. If I granted

plaintiff=s motion and stayed this case again, it is likely that the case would be delayed for

several more months without any lawyer agreeing to represent plaintiff. Moreover, as I

explained previously, plaintiff is much more capable than the average pro se litigant. He

is an intelligent and experienced litigator who understands the factual and legal issues

relevant to his claim and he is able to communicate effectively with the court.

       As for his request for a neutral medical expert, I will deny this request for reasons

explained already. This court rarely recruits medical experts because finding a medical

expert who is willing and able to provide opinions in a case like this is extraordinarily

                                              2
difficult. This is particularly true where the disputed factual issues regarding treatment

decisions have not yet been presented to the court through summary judgment briefing.

Until I have reviewed the record and determined that there are factual issues that are in

dispute and can be resolved only with a medical expert, I will not attempt to recruit one.

       Plaintiff also requests that the court require the Wisconsin Department of

Corrections officials to provide him the legal and medical files that he needs to litigate

this case. He says that Wisconsin officials have refused to send many of his legal and

medical files to Virginia. However, I cannot grant relief to plaintiff unless he provides

more details about what materials he needs and what efforts he has made to obtain them.

If he thinks he needs certain legal or medical files to litigate this case, he should request

specific files from counsel for the state defendants. If defendants refuse to provide the

files, plaintiff should then seek assistance from the court by filing a motion to compel.

       Finally, defendants filed a joint motion to stay proceedings pending a decision on

plaintiff=s motion for assistance in recruiting counsel and for a medical expert. Dkt. #68.

I will deny that motion. Plaintiff=s filing a renewed request for assistance in recruiting

counsel should not have caused defendants to delay discovery or cease preparing any

dispositive motions that they intend to file.




                                          ORDER

       IT IS ORDERED that

       1. Plaintiff Mustafa-El Ajala=s motion for recruitment of counsel for discovery, for

                                                3
appointment of a neutral medical expert and for an order requiring defendants to provide

medical and legal files, dkt,. #64, is DENIED without prejudice.

      2. Defendants= motion to stay deadlines, dkt. #68, is DENIED.

      Entered this 8th day of July, 2019.

                                         BY THE COURT:


                                         /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            4
